Citation Nr: 0825098	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2004, 
for the grant of Dependency and Indemnity Compensation (DIC).

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to May 1958, 
and from January 1961 to March 1969.  The veteran died in 
October 2000, and the appellant is the surviving spouse of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that granted the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and awarded Dependency and Indemnity 
Compensation (DIC) to her, effective from March 12, 2004, but 
denied the claim of entitlement to accrued benefits.  The 
appellant ultimately perfected appeals as to the effective 
date assigned to the award of DIC, and the denial of accrued 
benefits.

In September 2007, the case was remanded by the Board to the 
RO, via the Appeals Management Center (AMC) in Washington, DC 
for additional development.  


FINDINGS OF FACT

1.  The veteran died in October 2000, as a result of service-
connected multiple myeloma.

2.  A claim for burial benefits was received at the RO in 
October 2000.  

3.  In a May 2001 letter to the appellant, the RO explained 
that her October 2000 claim for burial benefits had been lost 
and requested that the appellant resubmit the enclosed VA 
Form 21-530 (claim for burial benefits) as soon as possible.

4.  The resubmitted claim for burial benefits was received at 
the RO on July 20, 2001.

5.  On the July 2001 claim for burial benefits, the appellant 
indicated, by checking the appropriate box, that she was 
claiming that the cause of the veteran's death was due to 
service; which action triggered the RO's duty to send the 
appellant a VA Form 21-534, Application for DIC.  

6.  In December 2001, the RO sent a letter to the appellant 
explaining that her July 20, 2001 claim for burial benefits 
had been lost, and requested that the appellant resubmit the 
enclosed VA Form 21-530 (claim for burial benefits) as soon 
as possible.

7.  The resubmitted claim for burial benefits was received at 
the RO on February 20, 2002.

8.  An undated Report of Contact indicates that a VA Form 21-
534, Application for DIC benefits, was sent to the appellant 
on February 21, 2002.

9.  Following a phone conversation with the appellant, a 
second VA Form 21-534 was sent to the appellant on January 
22, 2004.

10.  A formal DIC claim (the completed VA Form 21-534) was 
received at the RO on March 12, 2004.   

11.  A March 22, 2004 rating decision granted service 
connection for the cause of the veteran's death, effective 
from March 12, 2004, the date on which the RO received the 
appellant's formal claim for DIC.

12.  No informal claim for DIC was followed up with the 
submission of a formal claim within the requisite time 
period.
13.  The claim for burial benefits received at the RO in July 
2001 may not be considered an informal claim for DIC and/or 
accrued benefits because a formal claim was not received 
within the subsequent one year period; nor was a formal claim 
received within one year from February 21, 2002, the date the 
RO sent appellant a formal application form for DIC.  

14.  The March 2004 DIC claim may also be considered a claim 
for accrued benefits; but it was not received within a year 
of the death of the veteran.  

15.  There is no evidence in the claims file to suggest that 
any mail that was sent to the appellant subsequent to the 
notification of the veteran's death was returned as 
undeliverable; nor is there any evidence to clearly and 
convincingly rebut the presumption of administrative 
regularity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to March 12, 2004 for the grant of DIC have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

2.  The claim for accrued benefits was not timely filed.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2007, 
subsequent to the initial adjudication granting DIC, and 
subsequent to the downstream effective date issue.  
Importantly, the case was remanded to the RO (via the AMC) in 
September 2007 specifically because the RO failed to provide 
the appellant with any notice whatsoever.  Although the post-
remand notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2008 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the information provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate her claims.  The 
appellant notified the RO of her husband's death on October 
20, 2000.  There is nothing in the claims file to suggest 
that the appellant was not subsequently provided with the 
proper forms from the RO, and her initial claim for burial 
benefits was received three days later, on October 23, 2000.  
The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether service 
connection was in effect for a disability during the 
veteran's lifetime.  The Court concluded that, in general, 
section 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
the veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service connected.  The RO did not provide 
such specific notice with respect to the appellant's claim 
for service connection for the cause of the veteran's death.  
Although this error is presumed prejudicial, the purpose of 
the notice was not frustrated because the underlying claim 
for DIC was granted in full.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Effective Dates

The appellant seeks an effective date prior to March 12, 2004 
for the grant of DIC, based on entitlement to service 
connection for the cause of the veteran's death.  

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of DIC compensation for a surviving spouse of a veteran who 
died from a service-connected disability is the first day of 
the month in which the veteran's death occurred, if the claim 
is received within one year after the date of death; 
otherwise, the effective date of the award is the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(c)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA. 
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r). 

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a);  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The RO denied the appellant's claim for an earlier effective 
date for the award of DIC because she did not file a formal 
claim for DIC benefits prior to March 12, 2004.  The 
appellant argued in her April 2005 substantive appeal that 
she had filed two prior claims that were lost by VA.  She 
further argued that she was not contacted by VA from 2000 to 
2004 and that she is entitled to retroactive benefits because 
it was VA's oversight error that is responsible for the later 
effective date.  Thus, this case turns upon whether the 
evidence supports a finding that the appellant filed a claim 
for DIC benefits earlier than March 12, 2004.

The claims file reflects that the RO was notified of the 
veteran's October 2000 death on October 20, 2000.  Three days 
later, on October 23, 2000, the RO received the appellant's 
claim for burial benefits.  The claims file, however, only 
contains a VA Form 2008 - Application for United States Flag 
for Burial Purposes.  In a May 2001 letter to the appellant, 
the RO explained that their tracking system acknowledged the 
receipt of an application for burial benefits on October 23, 
2000, but explained that they were unable to locate the paper 
work.  As such, the RO requested that the appellant submit 
the enclosed VA Form 21-530 (claim for burial benefits) as 
soon as possible; this claim for burial benefits was received 
at the RO on July 20, 2001.

Although the RO lost the veteran's paperwork, the May 2001 
letter clearly referred to a VA Form 21-530 - Application for 
burial benefits, and not a DIC claim.  There is no indication 
from the claims file that anything more than a burial 
benefits claim was lost.  Thus, there is no indication that 
the appellant filed an actual, formal application for DIC 
benefits within one year after the veteran's death.  She 
argues, however, that her application for burial benefits, 
filed in the same month as the veteran's death, put VA on 
notice that she was also seeking additional benefits and that 
VA was thus obligated to provide her with the requisite forms 
for her to apply for those benefits.  An application for 
burial benefits is not deemed an application for DIC 
benefits.  Thus, the appellant's October 2000 application for 
burial benefits was not in and of itself an application for 
DIC benefits or accrued benefits.  See Shields v. Brown, 8 
Vet. App. 346 (1995).  

However, in the appellant's July 2001 claim for burial 
benefits, submitted in response to the RO's May 2001 request 
for paperwork, the appellant indicated, by checking the 
appropriate box, that she was claiming that the cause of the 
veteran's death was due to service.  This action by the 
appellant triggered the RO's duty to send the appellant a VA 
Form 21-534, Application for DIC.  It constituted an informal 
claim by identifying the benefit sought; that of service 
connection for the cause of the veteran's death.  

In December 2001, the RO sent a letter to the appellant 
explaining that her July 20, 2001 claim for burial benefits 
had also been lost, and requested that the appellant submit 
the enclosed VA Form 21-530 (claim for burial benefits) as 
soon as possible; this claim for burial benefits was received 
at the RO on February 20, 2002. [The July 2001 claim for 
burial benefits was subsequently located because it is 
currently associated with the claims file.]

An undated Report of Contact indicates that a VA Form 21-534, 
Application for DIC benefits, was sent to the appellant on 
February 21, 2002.  Thus, in order to warrant an effective 
date of July 2001 (the date of receipt of the informal claim) 
for the award of DIC, the appellant would have had to file a 
formal claim within the one year period following the date on 
which the VA Form 21-534 was sent.  As the VA Form 21-534 was 
sent on February 21, 2002, the appellant had until February 
21, 2003 to timely return the completed form.  In other 
words, if the RO had received a formal claim for DIC prior to 
February 21, 2003, the assignment of an effective date of 
July 20, 2001- the date of the informal claim- would have 
been appropriate.  In this case, however, the formal claim 
(completed VA Form 21-534) was not received at the RO within 
one year from the day it was sent to the appellant.

Rather, the first formal DIC claim was received at the RO on 
March 12, 2004, and there is no document that may be 
reasonably construed as an informal claim for DIC within the 
previous one-year period.  A March 22, 2004 rating decision 
granted service connection for the cause of the veteran's 
death, effective from March 12, 2004, the date on which the 
RO received the appellant's formal claim for DIC.

Despite the RO's loss of two claims for burial benefits, 
there is no indication that the RO lost any formal DIC 
claims.  Moreover, a claim for burial benefits does not 
equate to a formal DIC claim.  Although a burial benefits 
claim may be construed as an informal claim for DIC, if and 
only if, it identifies the benefit sought, as was the case 
here in the appellant's second submission, an informal claim 
must be followed up with a formal claim within a year after 
the formal claim is sent to the claimant.  The record 
reflects that the proper form was sent to the appellant on 
February 21, 2002, but it was more than a year after that 
date that the appellant's completed form was received at the 
RO.  As such, the regulations do not permit the assignment of 
an effective date for the DIC award based on the date of the 
informal claim.  

The veteran argues that she was not contacted by VA from 2000 
to 2004 and that she is entitled to retroactive benefits 
because it was VA's oversight error that is responsible for 
the later effective date.  This argument is clearly not 
supported by the evidence of record.  There is ample evidence 
showing that the appellant was contacted by the RO on 
numerous occasions between 2001 and 2002 as reflected in the 
date stamped documents and dated correspondence associated 
with the claims file.   Of particular note, when the 
appellant did not return the first VA 21-534 sent to her in 
February 2002, the RO contacted her by telephone and then, in 
January 2004, sent her another VA 21-534.

Moreover, there is a presumption of regularity that attends 
the administrative functions of the government.  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) the Court applied this presumption of 
regularity to procedures (mailing of notice letters of 
scheduled examinations at the RO (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary"); Ashley v. Derwinski, 2 Vet. 
App. 62, 64- 65 (1992); Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).  See McCullough v. Principi, 15 Vet. App. 
272 (2001) (appellant's assertion that she did not recall 
receiving notice from originating agency that she had 180 
days to request waiver of recovery of overpayment of death 
pension was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not 
the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the proper forms were sent as 
indicated by the record.  Similarly, the appellant has not 
alleged or shown some postal error that resulted in non-
receipt or delayed receipt of the applicable claim forms.

In sum, the proper effective date for the award of DIC is 
March 12, 2004, and there is no basis on which to assign an 
effective date prior to March 12, 2004.  The preponderance of 
the evidence is against the claim for an earlier effective 
date for the award of DIC; there is no doubt to be resolved; 
and an earlier effective date is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

III.  Accrued Benefits

The appellant also seeks accrued benefits.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (2007) (as amended 71 Fed. Reg. 
78368 (effective Jan. 29, 2007)).  An "[a]pplication for 
accrued benefits must be filed within one year after the date 
of death."  38 C.F.R. § 3.1000 (c).  

Although the veteran's service connected disabilities were 
rated as 100 percent disabling during his lifetime, there was 
a claim pending at the time of the veteran's death to add the 
appellant to the veteran's award as his dependent spouse.  

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

Although the appellant never filed a formal claim 
specifically requesting accrued benefits, it is well-
established that a DIC claim also constitutes a claim for 
accrued benefits.  As explained above, however, the 
appellant's DIC claim was not filed until March 12, 2004, 
over three years after the veteran's death.  A claim for 
accrued benefits must be filed within one year after the date 
of the veteran's death.  As explained in the above analysis, 
the appellant's DIC claim (which encompasses the accrued 
benefits claim) was not filed within the one-year period 
following the death of the veteran, and there is nothing in 
the claims file that could be construed as a claim, formal or 
informal, for accrued benefits that was received within the 
year following the date of the veteran's death.  Because the 
accrued benefits claim is not timely, it must be denied by 
operation of law.  As such, there is no need to address the 
merits of the claim.  


ORDER

Entitlement to an effective date prior to March 12, 2004 is 
denied.

Entitlement to accrued benefits is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


